[DO NOT PUBLISH]

                        IN THE UNITED STATES COURT OF APPEALS

                               FOR THE ELEVENTH CIRCUIT           FILED
                                ________________________ U.S. COURT OF APPEALS
                                                                  ELEVENTH CIRCUIT
                                                                    APRIL 20, 2011
                                       No. 10-11991                   JOHN LEY
                                 ________________________              CLERK

                          D.C. Docket No. 3:09-cv-00036-DHB-WLB
                                Bkcy No. 03-30161-BKC-SDB

IN RE:

KENNETH RUFORD ALLAN,

lllllllllllllllllllllDebtor.
__________________________________________________________________

ROBERT SHUMAN, Dr.,
ALLAN & HARPER CUSTOM HOMES, LLC,

lllllllllllllllllllll                                             Plaintiffs - Appellants,

versus

KENNETH RUFORD ALLAN,

lllllllllllllllllllll                                             Defendant - Appellee.

                                ________________________

                          Appeal from the United States District Court
                             for the Southern District of Georgia
                                ________________________

                                       (April 20, 2011)
Before WILSON and PRYOR, Circuit Judges, and BUCKLEW,* District Judge.

PER CURIAM:

         This case involves a dispute between a Chapter 13 bankruptcy debtor and

his creditors about the failure to disclose certain assets and transactions, post-

confirmation. During the pendency of his bankruptcy, Kenneth Ruford Allan

engaged in various financial transactions and became the beneficiary of an

irrevocable spendthrift trust, which he failed to disclose to the bankruptcy court.

Two of Allan’s unsecured creditors present two issues on appeal, namely (1)

whether the bankruptcy court erred in denying the creditors’ motion to modify

Allan’s bankruptcy plan, and (2) whether the bankruptcy court abused its

discretion in denying the creditors’ motion to dismiss on the grounds that Allan

did not act in bad faith in failing to disclose the post-confirmation transactions and

Trust.

         After oral argument and careful consideration, we conclude that the

bankruptcy court did not err in denying the creditors’ motion to modify Allan’s

bankruptcy plan and did not abuse its discretion in denying the creditors’ motion

to dismiss Allan’s bankruptcy petition. Accordingly, we affirm.



         *
         Honorable Susan C. Bucklew, United States District Judge for the Middle District of
Florida, sitting by designation.

                                               2
AFFIRMED.




            3